Citation Nr: 1713102	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected post-operative right ankle ruptured Achilles tendon.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected left ankle tendinopathy.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the lumbosacral spine with left leg shorter than right leg and congenital scoliosis of the thoracic spine.

5.  Entitlement to an initial rating for service-connected posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) in excess of 10 percent prior to July 23, 2015 and 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2009 and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a September 2014 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) again addressed the issues on appeal in a September 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In a September 2009 rating decision, the RO increased the assigned ratings for hypertension and disabilities of the right and left ankle to 10 percent each, effective from the date of claim.  Additionally, in a September 2015 rating decision, the RO increased the rating assigned for service-connected PTSD and MDD to 30 percent from July 28, 2015, creating a staged rating, as indicated on the title page.  The Veteran has not expressed satisfaction with the increased initial ratings.  These matters thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension requires the regular use of prescribed medications with a history of increased blood pressure readings; symptoms have not more nearly approximated predominant diastolic blood pressure of 110 or more, or a predominant systolic blood pressure of 200 or more.

2.  From the date of service connection, the Veteran's post-operative right ankle ruptured Achilles tendon more nearly approximated marked limitation of motion; there is no evidence of anklylosis.

3.  From the date of service connection, the Veteran's left ankle tendinopathy more nearly approximated marked limitation of motion; there is no evidence of anklylosis.

4.  From the date of service connection, the Veteran's DDD of the lumbosacral spine with the left leg shorter than the right leg and congenital scoliosis of the thoracic spine was manifested by a disability equating to no worse than limitation of flexion to 30 degrees; there is no competent evidence of unfavorable ankylosis, additional neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

5.  From the date of service connection, the Veteran's PTSD and MDD symptoms most nearly approximated difficulty in establishing and maintaining effective work and social relationships and social impairment with deficiencies in most areas, but did not more nearly approximate total occupational and social impairment.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent, but no higher, for post-operative right ankle ruptured Achilles tendon have been met from the date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5271 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent, but no higher, for left ankle tendinopathy have been met from the date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5271 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial schedular rating of 40 percent, but no higher, for DDD of the lumbosacral spine with left leg shorter than the right leg and congenital scoliosis of the thoracic spine have been met from the effective date of the grant of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5010, 5242 (2016).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial schedular rating of 70 percent for PTSD and MDD, but no more, have been met from the date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Pre-decisional notice letters dated in February 2009 and October 2009 complied with VA's duty to notify the Veteran including as to the initial rating claims.  When service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the February 2009 and October 2009 letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.

Pursuant to the September 2014 Board Remand, the Veteran was afforded VA examinations in July 2015 as to the pending claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2015 VA examinations are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  As such, the Board finds that the July 2015 VA examination reports are sufficient, as the examiners provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

II.  Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

a. Hypertension

The Veteran's hypertension has been assigned a 10 percent rating under 38 C.F.R. § 4.104, DC 7101.  Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control.  A 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more.  A 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  38 C.F.R. § 4.104.

As described above, the Veteran's service-connected hypertension was assigned a 10 percent evaluation under DC 7101.  The Board finds that a higher initial disability rating is not warranted.

Service treatment records revealed the following blood pressure readings:  128/67 (November 2006), 130/86 (October 2007), 138/76 (December 2007), 130/68 (January 2008), 164/92 (November 2008), 156/104 (November 2008), 154/92 (December 2008), 128/87 (December 2008), 138/90 (December 2008), 138/72 (January 2009), and 126/82 (March 2009).  The Veteran's February 2009 Report of Medical Assessment, completed several months before his separation from service, indicated that he was diagnosed with hypertension in November 2008.  It further noted that the Veteran's hypertension was well-controlled on Lisinopril 40 mg.

The Veteran was afforded a VA examination in August 2009 at which time it was noted that his hypertension continued to be managed with Lisinopril, 40mg. daily.  He reported that he experiences chest pain once per week, lasting from five to ten minutes.  The examiner indicated that this chest pain was not associated with exercise.  Blood pressure readings of 170/90, 180/94, and 169/90 were indicated.  With respect to functional impairment, the Veteran reported that that he did not have any problems with hypertension until his diagnosis.  See the VA examination report dated August 2009.  He explained that, after his diagnosis, "he had to go home early form work several times a week, almost every day due to hypertension."  Id.

VA treatment records showed blood pressure readings of 143/87 and 160/105 in September 2009, 136/88 in October 2009, and 138/88 in May 2011.

Pursuant to the September 2014 Board Remand, the Veteran was afforded a VA examination in July 2015.  The examiner noted that the Veteran's hypertension continued to be managed with oral medication.  The examiner reported that the Veteran does not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings of 168/98, 164/96, and 169/98 were indicated.  The examiner stated that the Veteran's hypertension has no impact on his ability to work.  The examiner further explained that as to "the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected hypertension, there is no history of medical work restriction that has been implemented for this Veteran due to his hypertension."  The examiner continued, "[f]urthermore, there has been no lost time from work reported by the Veteran due to elevated blood pressures specifically."

The July 2015 VA examiner also addressed the contention raised in the May 2014 brief from the Veteran's representative with regard to whether the Veteran experiences headaches and tinnitus due to the service-connected hypertension.  The examiner reported that the Veteran's headaches and tinnitus are less likely than not related to his hypertension.  The examiner explained that the Veteran's "headaches have not been consistently shown or documented to be associated with elevations in his blood pressures."  The examiner referenced currently medical literature to support this finding.  As to the claimed tinnitus, the examiner noted that the Veteran denied experiencing any tinnitus related to his hypertension.  Accordingly, the evidence of record does not support a separate rating for headaches or tinnitus as due to the service-connected hypertension.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
In sum, the evidence of record does not demonstrate any findings of diastolic pressure of 110 or more, or systolic pressure of 200 or more; as such, the criteria for a 20 percent rating, or higher, are not met at any time during the appeal period.  Thus, for the reasons stated above, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected hypertension have not been met or approximated.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

b. Right and left ankle disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

In the instant case, the Veteran's service-connected post-operative right ankle ruptured Achilles tendon and left ankle tendinopathy are rated under DC 5024 (tenosynovitis).  Tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a , DC 5003.

Limitation of motion of the ankle is evaluated under DC 5271.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  8 C.F.R. § 4.71a, Plate II.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, DC 5270.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, DC 5272.

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, DC 5273.

Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, DC 5274.

Loss of use of a foot is rated at 40 percent under Diagnostic Code 5167, which includes a note that the loss of use of a foot is also entitled to special monthly compensation (SMC).  Similarly, amputation of the forefoot, proximal to the metatarsal bones (more than one-half of metatarsal loss) is rated at 40 percent under DC 5166, which also includes eligibility for entitlement to SMC.  38 C.F.R. § 3.350(a)(2); 4.63; 4.71a, DCs 5166, 5167.  Thus, in addition to benefits under the schedular criteria set out in 38 C.F.R. § 4.71a, loss of use of the foot also warrants entitlement to compensation under the Special Monthly Compensation regulations set forth in 38 C.F.R. § 3.350.

The Veteran was originally service-connected for post-operative right ankle ruptured Achilles tendon and left ankle tendinopathy in a June 2009 rating decision.  A September 2009 rating decision increased the initial ratings to 10 percent each from June 1, 2009, the date of service connection.  In March 2010, the Veteran filed a notice of disagreement (NOD), asserting that higher initial ratings are warranted for his service-connected right and left ankle disabilities.

Service treatment records dated in January 2009 documented the Veteran's report of left ankle pain and morning stiffness.  Magnetic resonance imaging (MRI) of the left ankle revealed "[s]evere left Achilles tendinopathy (with tendon widening and mucoid degeneration) without evidence of focal tear.  Intra-articular calcification within the medial aspect of the tibiotalar joint."

The Veteran was afforded a VA examination in August 2009 at which time the examiner indicated that the Veteran's posture and gait are normal.  He has no uneven shoe wear or signs of abnormal weight-bearing.  He has normal muscle mass and muscle strength in both lower extremities.  Sensory examination revealed normal findings.  There were no deficits in muscle strength noted on detailed motor testing.  Deep tendon reflexes were 2+/4 at the knees and ankles.  The Veteran's toes were down-going.  The examiner noted diagnoses of left and right Achilles tendinopathy, status-post surgical repair.  The Veteran reported sharp, constant, daily, and moderate pain of the right and left ankles.  He did not endorse flare-ups.  He had no function limitations on standing or walking; in particular, he was able to stand for up to 30 minutes and walk for up to a half a mile.  Upon physical examination, the Veteran had no deformity or instability of either ankle.  Range of motion measurements in the right ankle were documented as:  dorsiflexion to 20 degrees with pain upon active and passive motion; and plantar flexion to 30 degrees with pain upon active and passive motion.  There was no additional limitation of motion upon repetitive use.  Range of motion measurements in the left ankle were:  dorsiflexion to 15 degrees with pain upon active and passive motion; and plantar flexion to 20 degrees with active and passive motion.  There was no additional limitation of motion upon repetitive use.  The Veteran was able to perform all activities of daily living.

VA treatment records dated in August 2009 documented the Veteran's continuing complaints of severe left Achilles tendon pain.  He has an orthopedic boot for his left ankle, but does not use it.  VA treatment records dated in May 2011 noted the Veteran's complaints of bilateral Achilles tendon pain.  He requested a cane to help with ambulation because he gets tired from walking.

Pursuant to the September 2014 Board Remand, the Veteran was afforded a VA examination in July 2015 to address the severity of his bilateral ankle disabilities.  He reported that he has difficulty climbing stairs and is able to walk for no more than 20 to 30 yards.  He no longer runs.  He stated that his ankle pain occasionally interferes with his ability to drive, especially his right ankle.  He occasionally wears shoe inserts.  The examiner noted a diagnosis of tendonitis of the left ankle and Achilles tendon rupture of the right ankle.  The Veteran denied flare-ups of ankle symptoms.  Range of motion testing of the right ankle showed dorsiflexion to 7 degrees and plantar flexion to 45 degrees.  Range of motion testing of the left ankle revealed dorsiflexion to 15 degrees and plantar flexion to 45 degrees.  There was no pain noted upon examination.  The Veteran was able to perform repetitive testing with no additional loss of motion.  The examiner indicated that he could not opine as to the limitation of functional ability with repeated use over time due to pain, weakness, fatigability, or incoordination without resorting to mere speculation.  Muscle strength was 4/5 upon plantar flexion in both ankles, and 5/5 upon dorsiflexion in both ankles.  There was no evidence of muscle atrophy.  There was no evidence of ankylosis in either ankle.  There was also no joint instability.  The Veteran did not rely on an assistive device for ambulation.  The examiner stated that the Veteran's right and left ankle disabilities do impact his ability to work.  In particular, the Veteran reported that "[w]ith his current job he does not have to do a lot of walking and as long as he can diminish the walking for his Achilles . . . he is able to function at his job."

In sum, the clinical findings documented by the August 2009 and July 2015 VA examination reports show significantly impaired range of motion of the right and left ankles due to pain and stiffness.  As such, the Board considers the Veteran's right and left ankle disabilities to more nearly approximate the criteria for marked limitation of motion under DC 5271 from the date of claim.  38 C.F.R. § 4.71a, DC 5271.

The Veteran's 20 percent ratings are for "marked" limitation of motion under DC 5271, which are the highest disability ratings available for limitation of motion of the ankle, short of ankylosis.  Range of motion testing shows that the Veteran's right and left ankles are not fixed in plantar flexion or dorsiflexion.  Similarly, lay statements do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In this regard, the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not applicable, as range of motion findings will not impact the Board's decision on appeal of these claims.

The Board has considered the application of other pertinent diagnostic codes throughout the appeal period.  However, the Veteran did not manifest malunion of the os calcis or astragalus, nor consolidation of either ankle and/or subastragalar or tarsal joint.  There is also no basis for evaluating the Veteran's service-connected right and left ankle disabilities as analogous to DC 5283 or DC 5273.

In addition, the Board has considered the applicability of DC 5262, which provides that malunion or nonunion of the tibia or fibula with slight knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.  The evidence of record does not establish that the Veteran has either malunion or nonunion of the tibia or fibula in either leg.  Therefore, he does not meet the requirements to be awarded a greater disability rating under DC 5262.

In addition, the Veteran's VA examinations dated August 2009 and July 2015 demonstrated range of motion of the right and left ankles.  As such, the schedular criteria for higher ratings under DCs 5270 and 5272 have not been met.  The Veteran had not undergone an astragalectomy and, hence, the criteria of DC 5274 are not applicable.

There is also no evidence of record to show that the Veteran's right and left ankle symptomatology is so severe as to be analogous to loss of use of a foot or forefoot under Diagnostic Codes 5167 and 5166.  As such, the Veteran is not entitled to special monthly compensation for loss of use of the foot under 38 C.F.R. § 3.350.

For the foregoing reasons, the Board finds that the Veteran's service-connected post-operative right ankle ruptured Achilles tendon and left ankle tendinopathy warrant ratings no higher than 20 percent from the date of claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

c. Lumbosacral spine disability

The Veteran's lumbosacral spine disability is currently rated under 38 C.F.R. §§ 4.71a, DC 5237 (lumbosacral strain), which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.
In this matter, the general rating formula for diseases and injuries of the spine is appropriate in that the medical evidence of record indicates that the Veteran's service-connected lumbosacral spine disability is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.

In a November 2010 rating decision, the Veteran was granted service connection for DDD of the lumbosacral spine, left leg 3mm. shorter than right leg and congenital scoliosis of the thoracic spine.  A 10 percent rating was granted, effective November 17, 2009.

The Veteran was afforded a VA examination in August 2009 at which time the examiner noted that his gait and posture were normal.  He has no uneven shoe wear, or other signs of abnormal weight-bearing.  The Veteran has normal muscle tone and his muscle strength was intact.  His deep tendon reflexes were 2+/4 in the bilateral lower extremities.  Sensory examination was intact in the bilateral lower extremities.  His toes were down-going bilaterally.  The Veteran reported that his low back pain had worsened in recent years.  He cannot move quickly and must be careful when lifting.  He does not take medication for low back symptoms; rather, he lies on the floor with good response.  There was no fatigue, decreased motion, stiffness, weakness, or spasms of thoracolumbar spine symptomatology.  The Veteran reported daily back pain that is severe and constant.  He denied flare-ups.  The examiner indicated that the Veteran does not have intervertebral disc syndrome.  He is able to walk a distance of up to a quarter of a mile.  The examiner reported that the Veteran does have guarding and tenderness of the lumbosacral spine.  He has normal muscle tone and there was no evidence of atrophy.  Active and passive range of motion testing revealed forward flexion to 50 degrees with pain, extension to 10 degrees with pain, right and left lateral flexion to 10 degrees with pain, and right and left lateral rotation to 10 degrees with pain.  The examiner noted that the Veteran dresses and undresses, and moves about the examination room from the chair to the examination table without apparent distress.  The Veteran reported that he is able to move more than he did at this examination but he is very careful because he is already having trouble with his Achilles tendons and he does not want to injure his back.  The examiner noted that the demonstrated range of motion of the low back at this examination does not demonstrate the full range of motion that the Veteran is capable of and is not therefore reliable for rating purposes.

The Veteran was afforded another VA examination in November 2009 as to his service-connected thoracolumbar spine disability.  He reported that his back disability has progressively worsened.  He treats his back disability with Motrin.  He endorsed numbness, unrelated to his lumbar spine.  He also reported fatigue, decreased motion, stiffness, weakness, and pain due to his back disability.  There were no muscle spasms.  He experienced pain with motions including lifting.  The pain was sharp, moderate, and constant.  There was no radiation.  The Veteran denied flare-ups and incapacitating episodes.  He did not rely upon an assistive device for ambulation.  He is able to walk a quarter of a mile.  The examiner stated that the Veteran's pelvis is tilted to the right due to scoliosis.  His gait was normal.  Muscle tone was normal and there was no evidence of atrophy.  Deep tendon reflexes were intact in the bilateral lower extremity.  Sensory examination was normal.  The examiner documented the following measurements upon range of motion testing:  forward flexion to 75 degrees, extension to 10 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no evidence of pain on active range of motion.  There was pain upon repetitive motion, but there was no additional limitation of motion.  The examiner diagnosed the Veteran with scoliosis and DDD of the thoracolumbar spine without evidence of lower extremity radiculopathy.  The examiner stated that the Veteran's back disability has no impact on his usual occupation.  However, it does have severe effects on daily activities including chores, exercise, sports, recreation, and travel.

Pursuant to the September 2014 Board Remand, the Veteran was afforded a VA examination in July 2015 to address his service-connected thoracolumbar spine disability.  The examiner confirmed a diagnosis of degenerative arthritis of the spine.  He stated that he has back pain every day, which is constantly getting worse.  He stated that the pain was 8/10 in severity.  He reported that his back pain does not radiate to his lower extremities.  He stated that he is unable to sit for more than 30-45 minutes and is unable to stand in excess of two hours.  He describes his back pain as sharp, stiff, and 'bubbly' feeling.  He stated that he has to take his time going up stairs to protect both his back and his ankles.  He does not use any assistive devices.  He did report flare-ups of thoracolumbar spine symptoms; however, the examiner was unable to state the degree of additional functional limitation.  The examiner was unable to perform range of motion testing due to the Veteran's report of pain.  The examiner noted that there was evidence of localized tenderness or pain upon palpation.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  Deep tendon reflexes were 3+ (hyperactive without clonus) in the bilateral lower extremities.  Sensory examination was intact, bilaterally.  There was no evidence of radicular pain.  The examiner indicated that the Veteran does not have intervertebral disc syndrome.  The VA examiner further reported that the Veteran had symptoms of magnification of evaluation including pain in non-anatomic areas, pain in the low back on minimal axial compression of the skull and pain to the slightest of palpation over the L3-S1 areas bilaterally.  There was no spasm or guarding upon examination.  The examiner indicated that the Veteran's thoracolumbar spine disability does impact his ability to work.  Specifically, he stated that in his current job, he does not have to do a lot of walking and as long as he can lay down for his back, he is able to function at his job. 

In this matter, the Board has considered whether an increased schedular rating is warranted for the Veteran's thoracolumbar spine disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, supra.  Given the Veteran's complaints of functional impairment and pain preventing the performance of range of motion testing, as well as his report of flare-ups, the Board finds that the Veteran's service-connected thoracolumbar spine disability most nearly approximates the criteria required for a 40 percent disability rating from the date of service connection.  See 38 C.F.R. § 4.7 (2016).

With respect to the question of whether the Veteran is entitled to a rating in excess of 40 percent for his service-connected thoracolumbar spine disability, neither his treatment records nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain findings reflecting that there is no ankylosis.  Similarly, the lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In this regard, the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not applicable, as range of motion findings will not impact the Board's decision on appeal.

In addition, the Board notes that there is no clinical evidence to suggest, nor has the Veteran contended that he experiences incapacitating episodes due to his thoracolumbar spine symptomatology.  As such, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not afford the Veteran.

The Board notes that the Veteran has been service-connected for his left leg measuring 3 mm. shorter than his right leg.  As such, the Board has considered whether this leg length disparity warrants a separate compensable rating under DC 5275 (bones, of the lower extremity, shortening of).  Critically, there is no evidence that the Veteran's leg length discrepancy is more than 3 mm.  As such, a compensable rating is not warranted under DC 5275, which requires a shortening of 1 1/4 to 2 inches (3.2 cm. to 5.1 cm.) in order to warrant a 10 percent evaluation.  Thus, a separate rating for leg length disparity is does not afford the Veteran.

Accordingly, the preponderance of the evidence reflects the symptoms of the Veteran's thoracolumbar spine disability more nearly approximate a rating of 40 percent, but no higher, from the date of service connection.  The benefit of the doubt doctrine has been resolved in favor of the Veteran with regard to the 40 percent rating assigned and is otherwise inapplicable because the preponderance of the evidence is against any higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


d. PTSD and MDD

PTSD and MDD are evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 40 to 60 as determined by treatment providers and VA examiners.  These scores are indicative of moderate to serious impairment.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran was service-connected for PTSD and MDD in a January 2010 rating decision; a 10 percent rating was assigned, effective June 1, 2009.  As described above, in a September 2015 rating decision, the assigned rating was increased to 30 percent from July 28, 2015.  For the following reasons, the Board finds that an initial rating of 70 percent is warranted under the schedular criteria from the date of service connection.

VA treatment records dated in July 2009 noted a diagnosis of PTSD.  The Veteran was well-oriented, and able to vocalize his thoughts and concerns.  However, he remained slow to respond to specific questions.  He seemed irritated when asked the status of his current mental health.  The Veteran also endorsed depression.  He denied suicidal or homicidal ideation.  A GAF of 60 was assigned.  A separate July 2009 VA treatment record noted that since his return from Iraq, he has been extremely depressed and cannot sleep.  He has decreased appetite and has lost 10 pounds in weight.  He admitted that nothing gives him joy.  He feels detached from his children.  He is married to his third wife, but they are currently separated.  He admitted to experiencing suicidal thoughts.

The Veteran was afforded a VA examination in August 2009, at which time he reported that he experienced stress upon returning home from Iraq.  The Veteran was alert and oriented, his speech was normal, and he denied memory problems.

VA treatment records dated in September 2009 noted the Veterans report that his children and other family members complain he is distant and withdrawn.  He reported intrusive thoughts, nightmares, flashbacks, and emotional distress.  He avoids social events and people.  He does not have any friends, will not go out with family, and has not returned to church.  He does not feel connected with his family.  He reported emotional numbing and irritability.  He also endorsed memory problems.  A GAF of 50 was assigned.  VA psychological treatment records dated October 2009 documented the Veteran's report of intrusive thoughts.  He indicated that he is very sensitive to loud noises, avoids public places, and constantly checks doors and windows.  He endorsed difficulty sleeping with frequent nightmares and flashbacks.  He is irritable all of the time and has lost interest in activities he used to enjoy.  He has become increasingly withdrawn from friends and family.  The Veteran reported difficulty concentrating, poor energy, and occasional thoughts that he would be better off dead.  He recently separated from his wife of three years due to his irritability and frequent outbursts of anger.  He denied suicidal and homicidal ideation.  He did not exhibit psychotic symptoms.  The examiner noted that, although the Veteran has occasional thoughts of hitting people who upset him, he denies physical aggression.  He is prescribed Citalopram and Mirtazapine, which he feels are somewhat helpful.  He stated that his relationship with his children is strained.  He was well-groomed and well-oriented.  His thought process was coherent, logical, and goal-directed.  He became tearful when talking about his deployment and strained marriage.  His mood was moderately depressed.  His affect was restricted in range and intensity.  A GAF of 51 was indicated.

In an October 2009 lay statement, the Veteran's mother reported that the Veteran is very depressed and stressed.  She stated that the Veteran is paranoid and keeps to himself.  He is affected by loud noises and does not sleep at night.  He fears crowds and exhibits hypervigilance.  He no longer associates with his friends.

In an October 2009 statement, the Veteran stated that he does not like being around crowds, does not trust anyone, and is always on guard.

The Veteran was afforded a VA examination in November 2009 at which time he reported depressed mood and little interest in things he once enjoyed.  He avoids crowds and people.  He has trouble with his appetite and sleep.  He also reported difficulty concentrating.  The Veteran endorsed mood swings and irritability.  He reported suicidal thoughts, but denied plan or intent.  He is estranged from his wife because he isolates himself and becomes angry quickly.  He reported "a lot of crying spells."  He feels hopeless.  He has friends, but prefers not to socialize.  He used to play sports, but now keeps to himself.  He denied violence or assaultiveness.  He was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable.  His affect was constricted and blunted.  His mood was depressed and dysphoric.  His thought process was coherent.  He did not exhibit delusions.  His judgment was intact.  He reported that he sleeps two to four hours per night due to nightmares.  He has exaggerated startle response.  He denied hallucinations, panic attacks, suicidal ideation, and homicidal ideation.  He has good impulse control.  His memory is normal.  The examiner indicated that the Veteran has PTSD of mild severity.  He summarized that the Veteran's PTSD symptoms "are transient or mild and decrease work efficiency and ability to perform occasional tasks only during period of significant stress."  A GAF of 65 was assigned.

VA treatment records dated in April 2010 documented the Veteran's report of "irritability all of the time."  H stated that he has difficulty being in public due to his anxiety.  He feels sad most of the time.  He continues to have difficulty functioning at home because of his irritability.  A GAF of 45 was indicated.  VA treatment records dated in May 2010 noted the Veteran's report that he is doing better on Risperidone and has been able to sleep five hours per night.  He indicated that he has been less irritable, and is sometimes feeling happy now.  A GAF of 50 was indicated.

VA treatment records dated April 2011 noted the Veteran's report of suicidal thoughts.  He endorsed poor sleep, low motivation, hopelessness, and poor concentration.  He reported daily flashbacks and nightmares.  He stated that he sleeps three hours per night and must drink to pass out in order to go to sleep.  He endorsed hypervigilance and irritability.  He also reported hearing voices calling his name, as well as random noises that his family cannot confirm.  He is severely depressed.  However, he is well-oriented and his thought processes/content is intact.  His judgment and insight were good.  A GAF score of 40 was indicated.

Pursuant to the September 2014 Board Remand, the Veteran was afforded a VA psychological examination in July 2015.  The examiner indicated that the Veteran's psychological symptoms manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran is divorced from his third wife, and is presently single.  He reported social isolation; he has few relationships and does not want to be close to anyone.  He has two brothers, with whom he rarely communicates.  His mother lives in Florida, but they do not speak to each other.  He works with adolescents through an agency that provides 30 day care services to families.  He indicated that he enjoys working with this agency and it helps him feel like he is doing well and it helps him to manage his issues.  He endorsed hopelessness, thoughts of death, flattened affect, low energy, poor appetite, poor motivation, and suicidal thoughts.  He also reported markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  He has irritable behavior with outbursts of anger as well as hypervigilance.  He also reported anxiety and chronic sleep impairment, as well as difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran was well-dressed and appropriately groomed.  He was well-oriented, calm, and coherent.  His insight and judgment were fair.  His short and long term memory was intact.  He denied auditory or visual hallucinations.

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating from the date of service connection.  While the GAF scores have generally reflected levels of moderate to serious impairment, neither GAF scores nor an examiner's characterization of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for PTSD and MDD.  38 C.F.R. § 3.100(a) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

The symptomatology associated with the Veteran's service-connected PTSD and MDD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression, appropriately, and effectively; impaired impulse control with periods of unprovoked irritability with outbursts of anger; auditory hallucinations; suicidal ideation; and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, as corroborated by VA examiners and treatment providers.  The evidence reflects that the Veteran's psychological symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation from the date of service connection.

Significantly, however, the symptoms have not more nearly approximated total occupational and social impairment at any time during the appeal period.  The Board recognizes that the Veteran endorsed significant social isolation.  However, the evidence does not reflect that the symptoms have more nearly approximated total occupational and social impairment.  Significantly, the Veteran has been able to maintain employment and is employed at a job he enjoys.  His reported history of intrusive flashbacks, outbursts of anger, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships, irritability, and occasional suicidal ideation are specifically contemplated in the criteria for a 70 percent rating.  Moreover, he has consistently demonstrated appropriate hygiene, and his thought processes have been intact throughout the appeal period.  Thus, neither the symptoms nor overall level of impairment more nearly approximate the criteria for a 100 percent rating under the rating criteria, and a rating higher than 70 percent is therefore not warranted for the Veteran's PTSD and MDD.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



III.  Additional considerations

Additionally, the Board finds that the Veteran's hypertension, left ankle disability, right ankle disability, PTSD and MDD, and thoracolumbar spine disability do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension, left ankle disability, right ankle disability, PTSD and MDD, and thoracolumbar spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, as described above, the Veteran's hypertension requires continuous medication, which is contemplated by the schedular rating under DC 7101.  As to the service-connected PTSD and MDD, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  Further, as noted, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  Notably, there is no allegation or argument that, at any point, the schedular criteria are inadequate to rate the Veteran's PTSD and MDD.

With respect to the disabilities of the right and left ankles and the thoracolumbar spine, the Board has considered the Veteran's symptoms and functional impairment, including pain aggravated by prolonged sitting, standing, or ambulation; such difficulties do not represent an unusual disability picture given the ratings assigned above.  Although the symptoms are not specifically referenced in the general rating formula, they are the result of pain.  The general rating formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for the thoracolumbar spine disability and right and left ankle disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the matter has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the matter further.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the Veteran, nor his representative, has suggested that his hypertension, left ankle disability, right ankle disability, PTSD and MDD, and thoracolumbar spine disability preclude his employment.  Additionally, there is no indication in the record that the Veteran's service-connected hypertension, left ankle disability, right ankle disability, PTSD and MDD, and thoracolumbar spine disability have negatively impacted his employability.  Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time.

ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected hypertension is denied.

Entitlement to a rating of 20 percent, but no higher, for service-connected post-operative right ankle ruptured Achilles tendon is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a rating of 20 percent, but no higher, for service-connected left ankle tendinopathy is granted, subject to the legal authority governing the payment of compensation.

Entitlement to an increased schedular rating of 40 percent, but no higher, for DDD of the lumbosacral spine with shorter left leg than right leg and congenital scoliosis of the thoracic spine is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a disability rating of 70 percent for service-connected PTSD and MDD, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


